                  Case 3:19-cv-07965-RS Document 22-1 Filed 02/03/20 Page 1 of 1




From:                             MSC MERCHANT SERVICE <info@mscmerchant.com>
Sent:                             Tuesday, January 28, 2020 6:47 PM
To:                               Javidzad, Bety
Cc:                               Silver, Mark A.; Rhenz Sales
Subject:                          Re: answers



[External Sender]

Hi Bety,
                                             Redacted

Thank you.
     Please ask the other counsel to communicate with us directly here. Please end our agreement. Thank you.

On Tue, Jan 28, 2020 at 2:40 PM Javidzad, Bety <bety.javidzad@dentons.com> wrote:

 Dear Alex/Renalyn,
                                             Redacted




 Please advise as soon as possible.



 Best,



 Bety
                                                        1
